COLLIER, C. J.
The executor does not place his objection to the distribution of the property in respect to which the action of the Orphans’ Court is asked, upon the ground that it is not in his possession, or that Mrs. Sims sets up an adverse claim. We then infer that Mrs. Sims has married, and that the contingency has occurred, which is provided for by the thirteenth clause of the will.
In Marr’s Exr’x v. McCullough, 6 Porter’s Rep. 507, it is stated as a general rule, that a legacy will be vested, if the testator annexed time to the payment only; but if to the gift, then it will be contingent. But it cannot be inferred merely from the use of a particular word, what the testator’s meaning was, if from other parts of the will, or the entire instrument, it appears that such a construction would do violence to his intentions.
The testator, it will be observed, made no provision for the maintenance of his younger children, and must doubtless have intended that they should have been supported by the proceeds of some portion of his estate. It might be supposed if their legacies did not vest until the periods prescribed for their payment, that the estate, real and personal, devised and bequeathed to their mother, should be charged with that burden, and that in the mean time she should retain what was intended to make good their legacies. But there is no necessity for resorting to such farfetched conjectures upon this point; for the thirteenth clause itself would seem to indicate that it was not intended that the portions of the younger children should vest in their mother. All the legacies specifically bequeathed are expressly excepted from such a destination. It cannot be inferred that they were to remain with the executor for a period longer than the law had appointed, or was necessary to enable him to execute the provisions of the will, so far as they devolved on him. Under all these circumstances, we are strongly inclined to think the legacies to the minor children of the testator vested before they are payable. But if the law were otherwise, the estate in the executor’s hands above what was necessary to pi'ovide for these legacies, is subject to distribution, if the demands of creditors have been satisfied, or after retaining enough for the payment of debts.
*500We need not point out what should be the form of the decree to be rendered in the present case. This must depend upon the terms of the will. But we may remark, that eleven hundred and ninety dollars should, beyond all contingency, be so secured, that the sum may be invested for each of the younger children, when they become entitled to the possession of it. In addition to that, each of the children designated in the will, are entitled to take share and place alike of the property which may revert to the estate by their mother’s marriage.
The decree of the Orphans’ Court is reversed, and the cause yemanded.